DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings were received on 8/7/2020.  These drawings are approved and entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 3018088, hereafter ‘088.
Re Clm 1:  ‘088 discloses a panel-post connector plate (301) configured to in use connect a fence post to an adjacent fence panel having a panel body and a header rail, the panel-post connector plate comprising: a plate body (301) having a post-receiving aperture (space between 301 and 305, receiving post 11) configured to in use receive at least part of the fence post therethrough, and a fastener receiving aperture (e.g. 312) configured to in use receive a fastener to attach the plate body to the panel body of the adjacent fence panel; and a header-rail engagement member (308 with 309) at or adjacent to the plate body, the header-rail engagement member at least in part upstanding (outward) from a 
Re Clm 2:  ‘088 discloses wherein the header-rail engagement member has a stop (309) configured to in use prevent or limit uplift of the in-use header rail relative to the panel-post connector plate.
Re Clm 3:  ‘088 discloses wherein the header-rail engagement member has two said stops (309, one on each side), each stop at an opposing lateral edge of the header-rail engagement member configured to in use prevent uplift of the in-use header rail at each lateral edge.
Re Clm 4:  ‘088 discloses wherein the header-rail engagement member has a uniform lateral cross-section (e.g. thickness) so as to be configured to be slidably received in the in-use header rail.
Re Clm 5:  ‘088 discloses wherein the header-rail engagement member extends from an edge of the plate body (see figs).
Re Clm 6:  ‘088 discloses wherein the header-rail engagement member includes a tongue (310) to space an upstanding portion of the header-rail engagement member from the edge of the plate body.
Re Clm 7:  ‘088 discloses wherein the fence-post receiving aperture is arranged so as to receive the fence post in a plurality of orientations (e.g. rotated post).
Re Clm 9:  ‘088 discloses wherein a plurality of panel-post connector plates is configured to be stacked (capable of being stacked).
	Re Clm 10:  ‘088 discloses wherein the plate body has a plurality of sides with at least one said fastener receiving aperture at or adjacent thereto (sides of main body surface 301 are adjacent the holes).
Claims 1, 4, 5, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 128715, hereafter ‘715.

Re Clm 4:  ‘715 discloses wherein the header-rail engagement member has a uniform lateral cross-section (e.g. thickness) so as to be configured to be slidably received in the in-use header rail.
Re Clm 5:  ‘715 discloses wherein the header-rail engagement member extends from an edge of the plate body (see figs).
Re Clm 7:  ‘715 discloses wherein the fence-post receiving aperture is arranged so as to receive the fence post in a plurality of orientations (e.g. 180 degree rotated post).
Re Clm 9:  ‘715 discloses wherein a plurality of panel-post connector plates is configured to be stacked (capable of being stacked).
	Re Clm 10:  ‘715 discloses wherein the plate body has a plurality of sides with at least one said fastener receiving aperture at or adjacent thereto (sides of main body surface are adjacent the holes “c” and “d”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over GB 128715, hereafter ‘715, in view of GB 2102465, hereafter ‘465.
Re Clm 8:  ‘715 fails to disclose wherein the post-receiving aperture has an H-shaped or a substantially H-shaped cross-section.  Examiner notes that fence posts come in a wide variety of shapes, including H-shaped cross-sectioned posts, as known by ‘465.  Examiner also notes that it would have been obvious to one having ordinary skill in the art to provide the post-receiving aperture of the connector plate to be the same shape as the post to prevent unwanted play between the members.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified the post-receiving aperture to have an H-shaped cross section to accommodate an H-shaped fence post, as known in the art by ‘465 (fig 1), for the purpose of preventing unwanted play between the members.  
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2102465, hereafter ‘465 in view of Melville et al. (US 2010/0223866).
Re Clm 11:  ‘465 discloses (fig 1) a fence post comprising metal (rolled metal) folded into a generally H-shaped cross-section, the fence post comprising: a central rib (14) that extends longitudinally along a length of the fence post and first and second opposing, and substantially planar, surfaces (10, 12) that extend laterally from the central rib, wherein the central rib comprises a double 
	Melville et al. teach (fig 4) the use of a panel groove of a post having fixing means (fastener holes 48) for the purpose of attaching fencing panels to the post to create a fencing structure, as shown in the figures.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the fence post of ‘465 to have fixing means, as taught by Melville et al., for the extremely well-known purpose of attaching fencing panels to the post to create a fencing structure
	Re Clm 12:  ‘465 as modified above discloses wherein the fence post is formed from rolled metal (see disclosure), however fails to specifically disclose cold-rolling.  Examiner takes OFFICIAL NOTICE that cold-rolling metal is extremely common in the art to produce metals with improved hardening and improved finished surfaces.  Examiner also notes that metal rolling is either hot-rolling or cold-rolling. Therefore, it would have been obvious to one having ordinary skill in the art to have provided the rolled metal post to be a cold-rolled metal post, as is known in the art for the purpose of improved hardening and finished surfaces.  
	Re Clm 13:  ‘465 as modified above discloses wherein the first surface (10) comprises a double layer of metal, each of the double layers of the first surface abut each other (See fig 1).
	Re Clm 14:  ‘465 as modified above discloses wherein the first surface is narrower than the second surface (See fig 1).
	Re Clm 15:  ‘465 as modified above discloses wherein the metal is folded such that there are essentially no voids between abutting surfaces (See figs).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over GB 128715, hereafter ’715, in view of GB 2102465, hereafter ‘465 and Melville et al. (US 2010/0223866). 
Re Clm 17:  ‘465 as modified by Melville (in the rejection of claim 11 above) discloses the fence post as claimed in claim 11.  ‘465 as modified by Melville et al. fail to disclose a panel connector plate as claimed.  
   ‘715 discloses the use of a fence system (fig 3) comprising at least one fence post (“a”)  and a panel-post connector plate (fig 3) configured to in use connect a fence post (a) to an adjacent fence panel having a panel body and a header rail, the panel-post connector plate comprising: a plate body (main plane body) having a post-receiving aperture (“f”, where “a” is inserted) configured to in use receive at least part of the fence post therethrough, and a fastener receiving aperture (d) configured to in use receive a fastener to attach the plate body to the panel body of the adjacent fence panel; and a header-rail engagement member (b) at or adjacent to the plate body, the header-rail engagement member at least in part upstanding (outward) from a plane defined by the plate body and configured to be in use received in the in-use header rail of the in-use adjacent fence panel (see figs).  
‘715 fails to disclose wherein the at least one fence post is a post as claimed in claim 11.  Examiner notes that the post of claim 11 has been rejected under 103 obviousness above.   Examiner notes that replacing the post “a” and post-receiving aperture “f” of ‘715 with the fence post as rejected in claim 11 above (‘465 in combination of Melville et al.) and a complementary post-receiving aperture would have been an obvious modification to one having ordinary skill in the art before the effective filing date of the present invention for the purpose of providing a panel groove for better attachment between the panel and the post of the fence. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/               Primary Examiner, Art Unit 3678